Case 0:18-cv-60257-BB Document 157 Entered on FLSD Docket 01/18/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                            |
                                            |
                                            |
   SENTRY DATA SYSTEMS, INC.,               |
                                            |             Case No: 18-cv-60257
   Plaintiff,                               |
                                            |
                                            |
   v.                                       |
                                            |
   CVS PHARMACY, INC. and                   |
   WELLPARTNER, LLC,                        |
                                            |
                                            |
   Defendants.                              |
                                            |
   ______________________________          /

                                    MEDIATOR’S REPORT

  COMES NOW the undersigned JAMS mediator/neutral who reports to the Court that the parties
  mediated the above-captioned case. The mediator/neutral reports that the parties were unable to
  reach an agreement and the case is at an impasse.



                                                             _________________________
                                                             Scott J. Silverman
                                                             JAMS Mediator/Neutral
                                                             January 17, 2019

  Copies furnished to:
         All Parties
         Clerk of Court
         Presiding Judge
